Name: 2008/668/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 23Ã July 2008 appointing a judge to the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-08-14

 14.8.2008 EN Official Journal of the European Union L 219/63 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 23 July 2008 appointing a judge to the Court of First Instance of the European Communities (2008/668/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof, Whereas: Pursuant to Articles 5 and 7, in conjunction with Article 47, of the Protocol on the Statute of the Court of Justice and following the resignation of Mr John D. Cooke, a judge should be appointed to the Court of First Instance of the European Communities for the remainder of the term of office of Mr John D. Cooke, which runs until 31 August 2013, HAVE DECIDED AS FOLLOWS: Article 1 Mr Kevin OHiggins is hereby appointed judge to the Court of First Instance of the European Communities for the period from 1 September 2008 to 31 August 2013. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 23 July 2008. The President P. SELLAL